DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

	Applicant has amended the claims.  In order to address these amendments, newly introduced prior art has been added.  Please see the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-4, 6-14, claim 1 recites ‘…to drive the second line according the first bit string while receiving the first bit string through the first signal line from the CM…’  This limitation is grammatically incorrect and unclear.  What does ‘according the first bit string’ mean?  Claims 2-4, 6-14 do not cure the deficiencies of claim 1 and rejected for similar reasons.  Please proof read your claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori (2007/0140294), and further in view of Heuts (2002/0054647) and further in view of Ryu (2007/0198900) and further in view of Sivakumar (2003/0067877).

Regarding claim 1, Takatori discloses a device for providing a bus that allows nodes to communicate with each other, the device comprising: (See Takatori fig. 1; a bus that allows nodes connected to the ends of the CAN controller and Flexray controller to communicate with each other)
an interface unit configured (Parts that execute the following are interface unit)
to be connected to a Communication Module (CM) via a line that are separated from each other, the CM is intended to transmit and receive data over a bus based on a first Communication Protocol (CP), (See Takatori fig. 1; CAN controller has an interface (interface is physical connection via lower layers of OSI model that connects CAN controller to the wired network) which connects the line which is used to transmit and receive data first signal line (arrow pointed towards and away from CAN controller); first communication protocol is CAN)
to receive a first bit string carried on the first signal line when the CM drives the line according to bit values of an arbitrary bit string, and
to drive the line according to bit values of a second bit string, the CM receiving the second bit string carried on the line; (See Takatori fig. 14; CAN ID (bit values) is used when receiving data and transmitting data; CAN ID A, B, etc.)
a first buffer configured to store data of an arbitrary format constituted from the first bit string received by the interface unit from the CM via the line; (See Takatori fig. 4; box 22 CAN received data processing section and FlexRay Received Data Processing section (e.g. a first buffer that stores data until it can be further processed; see also fig. 6 CAN frame consists of arbitrary format with bit strings)
a link control unit configured (Parts that execute the following are link controller unit)
to be connected to a data bus of a second CP having a transmission speed higher than the transmission speed of the first CP, (See Takatori fig. 1; FlexRay controller is connected to a data bus (arrows going in and out of FlexRay controller); para. 6; FlexRay is 10Mbps and CAN is 1Mbps (e.g. FlexRay is higher than first CP);)
to transmit data stored in the first buffer through the data bus, and to receive data carried on the data bus; and (See Takatori fig.1-2; FlexRay controller receives signals through the bus (e.g. detect signals) and transmits data on the bus depending upon where the destination is; see also fig. 4; box 22 CAN received data processing section and FlexRay Received Data Processing section)
a second buffer configured to store the received data in an arbitrary format, (See Takatori fig. 4; FlexRay Transmission Buffer and CAN Transmission Buffer; data is stored with 0 and 1s (e.g. arbitrary format); see also fig. 14, 16)
wherein the interface unit is further configured to transmit data stored in the second buffer to the CM via the line in form of a specific format defined by the first CP, (See Takatori fig. 3; data is transmitted on the transmission line (e.g. second signal line) from the CAN Transmission Buffer in a CAN format) and to drive the line according the first bit string while receiving the first bit string through the first signal line form the CM, or according to bit strings of the data stored in the second buffer.  (See Takatori fig. 14; CAN ID (e.g. arbitrary bits) appears on second line; bit strings (e.g. 0 and 1s combined together) stored are transmitted)
	Takatori does not explicitly disclose wherein the CAN bus has two signal lines.  However, Heuts does disclose wherein the CAN bus has two signal lines.  (See Heuts fig. 1; CANLH and CANLL)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Takatori to include the teaching of wherein the CAN bus has two signal lines of Heuts with the motivation being to conform to the CAN standards and further to provide compatibility with systems that use two bus lines and further to increase the amount of data that can be sent over the CAN system.
	Takatori in view of Heuts does not explicitly disclose wherein data appears on the second line while receiving the data through the first line.  However, Ryu does disclose wherein data appears on the second line while receiving the data through the first line.  (See Ryu abstract start forwarding the frame before the entire frame is received)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Takatori in view of Heuts to include the teaching of wherein data appears on the second line while receiving the data through the first line of Ryu with the motivation being to reduce latency and further to speed information through a device to allow for faster response.
Takatori in view of Heuts in view of Ryu do not explicitly disclose transmitting data of a specific format instead of a first bit stream received when there is no space to store the received first bit string in the buffer, the data having an identifier with the highest priority.  However, Sivakumar does disclose transmitting data of a specific format instead of a first bit stream received when there is no space to store the received first bit string in the buffer, the data having an identifier with the highest priority.  (See Sivakumar para. 85; lower priority data dropped (no room) in favor of higher priority (e.g. highest priority in that it is the highest compared to lower priority); packets have a specified format that allows transmission and reception)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Takatori in view of Heuts in view of Ryu to include the teaching of transmitting data of a specific format instead of a first bit stream received when there is no space to store the received first bit string in the buffer, the data having an identifier with the highest priority of Sivakumar with the motivation being to ensure the most important information is sent/received and further to ensure the highest priority data is received in congestion type situations which maximizes limited network resources.

	Regarding claim 13, Takatori in view of Heuts in view of Ryu in view of Sivakumar discloses the device of claim 1, wherein the first CP is a CP defined by CAN (Controller Area Network) or CAN-FD (CAN with Flexible Data). (See Takatori fig. 1; CAN controller)


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori (2007/0140294), and further in view of Heuts (2002/0054647) and further in view of Ryu (2007/0198900) and further in view of Sivakumar (2003/0067877) and further in view of Takada (2013/0139018).

Regarding claim 2, Takatori in view of Heuts in view of Ryu in view of Sivakumar discloses the device of claim 1.  However, Takatori in view of Heuts in view of Ryu do not explicitly disclose wherein an ack signal appears on the line for a duration corresponding to an ACK slot.  However, Takada does disclose wherein an ack signal appears on the line for a duration corresponding to an ACK slot.  (See Takada fig. 11; ACK in slot)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Takatori in view of Heuts in view of Ryu in view of Sivakumar to include the teaching of wherein an ack signal appears on the line for a duration corresponding to an ACK slot of Takada with the motivation being to conform to the CAN standard which saves time and money and further to allow devices to know whether the message is received or not (as opposed to guessing).

Regarding claim 3, Takatori in view of Heuts in view of Ryu in view of Sivakumar in view of Takada discloses the device of claim 2.  However, Takatori in view of Heuts in view of Ryu do not explicitly disclose wherein an NACK signal appears on the line for a duration corresponding to an NACK slot.  However, Takada does disclose wherein an ack signal appears on the line for a duration corresponding to an NACK slot.  (See Takada fig. 13; NACK in slot, see also fig. 14)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Takatori in view of Heuts in view of Ryu in view of Sivakumar to include the teaching of wherein an ack signal appears on the line for a duration corresponding to an NACK slot of Takada with the motivation being to conform to the CAN standard which saves time and money and further to allow devices to know whether the message is received or not (as opposed to guessing) and retransmit as appropriate.

Regarding claim 4, Takatori in view of Heuts in view of Ryu in view of Sivakumar in view of Takada discloses the device of claim 2, wherein the interface unit is further configured to drive the second signal line, for a duration corresponding to the ACK slot, to a result obtained by logically computing a logical value on the first signal line and a logical value indicating an acknowledgment.  (See Takada fig. 14; CRC error calculated and ACK or NACK based upon this value) The motivation being to conform to the CAN standard which saves time and money and further to allow devices to know whether the message is received or not (as opposed to guessing) and retransmit as appropriate.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takatori (2007/0140294), and further in view of Heuts (2002/0054647) and further in view of Ryu (2007/0198900) and further in view of Sivakumar (2003/0067877) and further in view of Swanson (2004/0186690).

Regarding claim 6, Takatori in view of Heuts in view of Ryu in view of Sivakumar does not explicitly disclose ignoring information contained in the data frame.  However, Swanson does disclose ignoring information contained in the data frame.  (See Swanson para. 52; ignoring padding bits)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Takatori in view of Heuts in view of Ryu in view of Sivakumar to include the teaching of ignoring information contained in the data frame of Swanson with the motivation being to allow for fixed length data frames when data needed to be sent is smaller than a frame size which reduces delay and further to allow for fixed data element sizes which may simplify operation and further to allow for smaller data sizes in a fixed data element environment.

Allowable Subject Matter
Claims 7-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461